NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      SHARLEE PETERKIN, Appellant.

                             No. 1 CA-CR 15-0697
                               FILED 8-23-2016


          Appeal from the Superior Court in Maricopa County
                       No. CR2013-440192-001
          The Honorable Virginia L. Richter, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General's Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender's Office, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                            STATE v. PETERKIN
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Diane M. Johnsen delivered the decision of the Court, in
which Judge Randall M. Howe and Judge Andrew W. Gould joined.


J O H N S E N, Judge:

¶1            This appeal was timely filed in accordance with Anders v.
California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
following Sharlee Peterkin's conviction of sale or transportation of
marijuana, a Class 2 felony. Peterkin's counsel has searched the record on
appeal and found no arguable question of law that is not frivolous. See
Smith v. Robbins, 528 U.S. 259 (2000); Anders, 386 U.S. 738; State v. Clark, 196
Ariz. 530 (App. 1999). Peterkin was given the opportunity to file a
supplemental brief but did not do so. Counsel now asks this court to search
the record for fundamental error. After reviewing the entire record, we
affirm Peterkin's conviction and sentence.

             FACTS AND PROCEDURAL BACKGROUND

¶2             Peterkin entered a post office carrying a package that was
heavily taped.1 A detective stationed at the post office observed Peterkin
placing even more tape over the package. He approached Peterkin and
asked if the package belonged to her and if she knew what was in the it;
Peterkin said the package belonged to someone else and denied knowing
what was in the package. The detective asked Peterkin if he could search
her car; she consented and the detective found two cell phones and another
package in the trunk; he also noticed the odor of marijuana and saw
marijuana residue in the car. While the detective was searching Peterkin's
car, a narcotics K-9 alerted to the package Peterkin had brought into the
post office. The K-9 also alerted to the package that was in the trunk of
Peterkin's car. Testing revealed that the two packages together contained
about 17 pounds of marijuana.



1       Upon review, we view the facts in the light most favorable to
sustaining the jury's verdict and resolve all inferences against Peterkin.
State v. Fontes, 195 Ariz. 229, 230, ¶ 2 (App. 1998).




                                       2
                            STATE v. PETERKIN
                            Decision of the Court

¶3            Peterkin was indicted on charges of possession of marijuana
for sale (having a weight of four pounds or more/having a weight or value
exceeding the statutory threshold amount) and sale or transportation of
marijuana (having a weight more than two pounds), each a Class 2 felony.
A jury convicted Peterkin of sale or transportation of marijuana and found
the amount of marijuana for sale was greater than two pounds.2 The
superior court sentenced Peterkin to four years' incarceration with 411 days
of presentence incarceration credit.

¶4            After the superior court allowed a delayed appeal, Peterkin
filed a timely notice of appeal. We have jurisdiction pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1) (2016), 13-4031 (2016) and -4033(A)(1) (2016).3

                               DISCUSSION

¶5             The record reflects Peterkin received a fair trial. She was
represented by counsel at all stages of the proceedings against her and was
present at all critical stages except when counsel waived her presence. The
court held appropriate pretrial hearings. It did not conduct a voluntariness
hearing; however, the record did not suggest a question about the
voluntariness of Peterkin's statements to police. See State v. Smith, 114 Ariz.
415, 419 (1977); State v. Finn, 111 Ariz. 271, 275 (1974).

¶6             The State presented both direct and circumstantial evidence
sufficient to allow the jury to convict. The jury was properly comprised of
eight members with two alternates. The court properly instructed the jury
on the elements of the charges, the State's burden of proof and the necessity
of a unanimous verdict. The jury returned a unanimous verdict, which was
confirmed by juror polling. The court received and considered a
presentence report, addressed its contents during the sentencing hearing
and imposed a legal sentence.




2      After the jury could not reach a verdict on the possession charge, the
court granted the State's motion to dismiss that charge without prejudice.

3      Absent material revision after the date of an alleged offense, we cite
a statute's current version.


                                      3
                            STATE v. PETERKIN
                            Decision of the Court

                               CONCLUSION

¶7            We have reviewed the entire record for reversible error and
find none, and therefore affirm the conviction and resulting sentence. See
Leon, 104 Ariz. at 300.

¶8             After the filing of this decision, defense counsel's obligations
pertaining to Peterkin's representation in this appeal have ended. Defense
counsel need do no more than inform Peterkin of the outcome of this appeal
and her future options, unless, upon review, counsel finds "an issue
appropriate for submission" to the Arizona Supreme Court by petition for
review. See State v. Shattuck, 140 Ariz. 582, 584-85 (1984). On the court's
own motion, Peterkin has 30 days from the date of this decision to proceed,
if she wishes, with a pro per motion for reconsideration. Peterkin has 30
days from the date of this decision to proceed, if she wishes, with a pro per
petition for review.




                         Amy M. Wood • Clerk of the court
                          FILED: AA




                                         4